Title: From George Washington to Thomas Forrest, 8 October 1781
From: Washington, George
To: Forrest, Thomas


                  
                     Sir
                     Camp before York 8th October 1781.
                  
                  It is some time since I received yours of the 4th Augt inclosing your Commission and desiring a discharge from the service for the reasons therein set forth—I expected to have seen you in Philada and to have informed you that before I could grant such discharge, it was necessary that you should produce Certificates from the Paymaster General and Auditor of the Army and from the Auditor or other proper Officer of the State that all your public Accounts had been settled—There are forms which I make it a rule never to dispense with, and which you will be pleased to obtain and transmit to me.  Your Commission will then be returned with a proper indorsement signifying my acceptance of your resignation.  I am &c.
                  
                     P.S.  There is charge made by Majr Eustis that you took 3 half Johannes’s from a Soldier of the Regt of the name of Harris to procure an able bodied man in his room which has never been done—This you must alas clear up to the satisfaction of the president of the State and procure a Certificate that you have done so.
                  
                  
               